     Case 2:20-cv-00501-RFB-BNW Document 3 Filed 10/27/20 Page 1 of 3




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                           DISTRICT OF NEVADA
 4                                                      ***
 5    Bill Krane, et al.,                                     Case No. 2:20-cv-00501-RFB-BNW
 6                             Plaintiffs,
              v.                                              ORDER
 7
      Carroll Lee Brown, et al.,
 8
                               Defendants.
 9

10

11            Presently before the Court is Defendant Jacqueline Brown’s notice of removal and

12   complaint. ECF No. 1-1. Brown seeks to remove her case pending in state court and assert claims

13   against Plaintiffs. Id.

14            Brown moves to proceed in forma pauperis. ECF No. 1. Brown submitted the affidavit

15   required by 28 U.S.C. § 1915(a), showing an inability to prepay fees or costs or give security for

16   them. Id. While Brown’s take-home pay is $1,500 per month, her expenses exceed her income.

17   Id. Brown’s request to proceed in forma pauperis, therefore, will be granted.

18            As discussed below, the Court will deny Brown’s notice and complaint without prejudice

19   for failure to state proper grounds for removal.

20       I.        BACKGROUND

21            By way of background, Plaintiffs filed a motion for summary eviction before the Las

22   Vegas Justice Court. See ECF No. 1-1 at 16. Brown then filed a notice of removal and complaint

23   against Plaintiffs before this Court. ECF No. 1-1.

24            Brown alleges that the Court has federal question jurisdiction and supplemental

25   jurisdiction based on her claims against Plaintiffs. Id. at 2. Brown alleges federal causes of action

26   under the RICO Act (18 U.S.C. § 1965), the False Claims Act (31 U.S.C. §§ 3729 – 3733), and

27   under federal securities laws. Id.

28
                                                  Page 1 of 3
     Case 2:20-cv-00501-RFB-BNW Document 3 Filed 10/27/20 Page 2 of 3




 1      II.      ANALYSIS

 2            To remove a civil action from state court to federal court, a defendant must file a petition,

 3   signed pursuant to Rule 11 of the Federal Rules of Civil Procedure, stating the grounds for

 4   removal and a copy of all process, pleadings, and orders served upon defendants in such action.

 5   28 U.S.C. § 1446(a).

 6            A civil action brought in state court may be removed to a federal district court when the

 7   district court has original jurisdiction. 28 U.S.C. § 1441(a). Federal district courts have “original

 8   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

 9   States.” 28 U.S.C. § 1331.

10            Section 1331 applies when a federal question appears on the face of the complaint. City of

11   Oakland v. BP PLC, 969 F.3d 895, 903 (9th Cir. 2020). Federal question jurisdiction “depends

12   solely on the plaintiff’s claims for relief . . . .” ARCO Envtl. Remediation, L.L.C. v. Dep’t of

13   Health & Envtl. Quality of Montana, 213 F.3d 1108, 1113 (9th Cir. 2000). “[A] counterclaim . . .

14   cannot serve as the basis for ‘arising under’ jurisdiction.” Holmes Grp., Inc. v. Vornado Air

15   Circulation Sys., Inc., 535 U.S. 826, 831 (2002).

16            Here, Brown filed her own complaint against Plaintiffs and asserted that the Court has

17   jurisdiction based on her claims. ECF No. 1-1 at 2-3. However, to properly remove this lawsuit

18   from state court, Brown must show that this Court has jurisdiction over Plaintiffs’ claims, not

19   Brown’s counterclaims. See Holmes, 535 U.S. at 831.

20            Brown has not stated proper grounds for removal because she failed to show that the

21   Court has jurisdiction over Plaintiffs’ claim. See ECF No. 1-1. It appears that Plaintiffs are suing

22   Brown in state court under NRS 40.253, a Nevada statute that governs summary evictions for

23   failure to pay rent. Id. at 16. Brown did not attach any other pleadings that would suggest that

24   Plaintiffs are suing under a federal cause of action. See ECF No. 1-1. Based on Brown’s

25   pleadings, the Court cannot conclude it has jurisdiction over this case. See id. Therefore, Brown

26   has not met the statutory requirements for removal. See 28 U.S.C. § 1441(a). For that reason, the

27   Court will deny Brown’s notice and complaint without prejudice and with leave to amend. See 28

28   U.S.C. § 1446(a).


                                                   Page 2 of 3
     Case 2:20-cv-00501-RFB-BNW Document 3 Filed 10/27/20 Page 3 of 3




 1              If Brown wishes to amend, she must file a petition stating the grounds for removal and

 2   attach a copy of all process, pleadings, and orders served upon her in this action. To state grounds

 3   for removal, Brown must explain why this Court has jurisdiction over Plaintiff’s claims.

 4              Alternatively, Brown may be able to assert counterclaims against Plaintiffs in state court,

 5   or she may be able to bring her own federal lawsuit, if federal jurisdiction exists.

 6       III.      Amendment

 7              Brown is advised that if she files an amended petition for removal, the original notice of

 8   removal and complaint (ECF No. 1-1) no longer serve any function in this case. As such, if

 9   Brown files an answer and counterclaim, each counterclaim and the involvement of each party

10   must be alleged sufficiently. The court cannot refer to a prior pleading or to other documents to

11   make Brown’s amended pleadings complete. The amended filing must be complete in and of

12   itself without reference to prior pleadings or to other documents.

13       IV.       CONCLUSION

14              IT IS THEREFORE ORDERED that Brown’s application to proceed in forma pauperis

15   (ECF No. 1) is GRANTED. Brown will not be required to pay the filing fee in this action. Brown

16   is permitted to maintain this action to conclusion without the necessity of prepayment of any

17   additional fees or costs or the giving of a security for fees or costs.

18              IT IS FURTHER ORDERED that the clerk of court must file Brown’s notice of removal

19   and complaint (ECF No. 1-1).

20              IT IS FURTHER ORDERED that Brown’s notice of removal and complaint are

21   DISMISSED without prejudice and with leave to amend.

22              IT IS FURTHER ORDERED that if Brown chooses to file an amended petition for

23   removal, she must do so by November 30, 2020. Failure to file an amended petition for removal

24   will result in a recommendation to the district judge that this case be dismissed.

25              DATED: October 27, 2020

26
                                                             BRENDA WEKSLER
27                                                           UNITED STATES MAGISTRATE JUDGE
28


                                                    Page 3 of 3
